The report of the referee  shows a clear case of fraud or the part of the defendants, from which the plaintiff is entitled to relief. There being no written declaration of trust, the plaintiff's deed, in the absence of fraud, would have conveyed an absolute title to the defendants, from which a court of equity could not relieve. Gen. Stats., ch. 121, sec. 13. But the defendants' fraud makes void the plaintiff's deed, and the deed being void, of course on title vested in the defendants. The deed should be decreed void, and, in order to remove the cloud on the title, the defendants should be decreed to reconvey to the plaintiff. Parol evidence is inadmissible to show a trust, but is always admissible to show fraud; and it was introduced in this case to show fraud and not a trust.
The plaintiff is entitled to the relief prayed for.
LADD, J. concurred.
A reconveyance decreed. *Page 377